DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 02 July 2021, adding claims 9-12.  Therefore, claims 1-12 are pending in the application.
The changes therein and corresponding remarks have been considered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Carol Thorstad-Forsyth on 14 July 2021.
The application has been amended as follows: 
Claim 12 has been cancelled.


Allowable Subject Matter
Claims 1-11 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendments (including amended claim 1) and corresponding arguments in Remarks, filed 02 July 2021.  See also the previous interview summary dated 30 June 2021 (of the interview conducted on 25 June 2021).
Particularly, regarding amended claim 1 (and its dependent claims 2-11), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including (together with other limitations):  
the memory circuit device is configured to output the data that was readout from the memory cell by the read circuit unit, the data representing a result of a calculation defined by a predetermined calculation algorithm corresponding to the cell designating information as input information; and selection signal lines corresponding respectively with the plurality of memory cells extend from the selection circuit unit, and one selection signal line of the selection signal lines is connected to both of the cell-associated access control circuit unit and the cell-associated write control circuit unit connected with the corresponding memory cell (understood in light of Figs. 1 and 2A of the present application; here, “two write terminals” in amended claim 1 is understood in light of the terminals T2 and T3 in Fig. 2A, thus two different terminals of the “resistive memory element” itself and distinguished from two lines merely extending or splitting from one terminal of the “resistive memory element”).

In a related reference in the art, US 2010/0315870 A1 in Fig. 11 teaches one of word lines connected to an access transistor connected to a corresponding two-terminal memory cell (which is a resistive memory element) of a column of memory cells, and a row decoder shared or used by both write and read circuits).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824